SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1424
KA 11-00988
PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, WHALEN, AND MARTOCHE, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

KENNETH SNOW, DEFENDANT-APPELLANT.


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (JAMES ECKERT OF
COUNSEL), FOR DEFENDANT-APPELLANT.

SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (NANCY GILLIGAN OF
COUNSEL), FOR RESPONDENT.


     Appeal from an order of the Supreme Court, Monroe County (Frank
P. Geraci, Jr., A.J.), entered March 17, 2011. The order determined
that defendant is a level three risk pursuant to the Sex Offender
Registration Act.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: Defendant appeals from an order determining that he
is a level three risk pursuant to the Sex Offender Registration Act
(Correction Law § 168 et seq.). On appeal, defendant’s sole
contention is that Supreme Court erred in denying his request for a
downward modification of his presumptive risk level. We reject that
contention inasmuch as defendant failed to present clear and
convincing evidence of special circumstances warranting a downward
departure (see People v Jefferson, 74 AD3d 1756, 1756, lv denied 15
NY3d 709; People v Wragg, 41 AD3d 1273, 1274, lv denied 9 NY3d 809).




Entered:    February 1, 2013                       Frances E. Cafarell
                                                   Clerk of the Court